Citation Nr: 1140702	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for back disorder.  

2.  Entitlement to a compensable rating for the scar of the left thigh and perineum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen entitlement to service connection for back disorder.  A notice of disagreement was filed in July 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.  The Veteran testified at a RO hearing in April 2010, and he testified at a Board hearing before the undersigned in July 2011.  The transcripts are of record.

At the Board hearing, the Veteran claimed clear and unmistakable error (CUE) in a September 1973 rating decision denying service connection for compression-like deformity at T-8.  In this regard, the Board observes that the Veteran initially filed a claim for service connection for a back disorder in March 1973.  Thereafter, a May 1973 rating decision denied service connection for a back condition as there was no evidence of a current disability.  Thereafter, within one year of such denial, the Veteran submitted additional evidence consisting of a physician's statement in August 1973 in which the Veteran's physician indicated that the Veteran had a compression-like deformity at T-8.  The RO construed such evidence as a claim to reopen.  However, as set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence received in August 1973 qualifies as new and material evidence as such demonstrates evidence of a current disability, it must be considered as part of his March 1973 claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316   (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62   (1999).  The Veteran did not submit a notice of disagreement with respect to the September 1973 rating decision and, therefore, such is final.  As the Veteran has now alleged CUE in such rating decision and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Back disorder

At his hearings and in documents of record, the Veteran contends that he has frequent lower back trouble due to a tractor incident in service.   In this regard, his service treatment records reflect that, in February 1966, the Veteran sustained a perineal laceration and full-thickness skin abrasion of the medial aspect of his left high when he fell off a tractor and was subsequently run over by it.  He now alleges that his current back disorder is the result of the tractor incident in service and, therefore, service connection is warranted.

The Board initially finds that a remand is warranted in order to obtain outstanding records.  Specifically, at the Board hearing, the Veteran testified that he sought treatment at the Allen Park VAMC with Dr. Szumiak.  The June 1973 and August 1973 correspondence appears to have been prepared by Dr. Szumiak in his capacity as a private physician.  In the June 1973 correspondence, however, Dr. Szumiak does refer to a February 1971 x-ray examination which was "taken at another office."  It appears that the Allen Park VAMC was replaced by the John D. Dingell VAMC in Detroit.  In light of the Veteran's testimony of undergoing VA treatment in 1971, an attempt should be made to obtain the Veteran's records from the Detroit and Ann Arbor VAMCs for this period.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

Additionally, a December 2009 statement of the case reflects that a diagnosis of spinal stenosis is shown in Ann Arbor VAMC treatment records; however, these VA treatment records have not been associated with the claims folder.  Therefore, the entirety of the Veteran's treatment records from the Ann Arbor VAMC should be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Veteran testified that he filed a workers' compensation claim in the 1990's due to back problems and underwent treatment.  He said he worked with Taylor and Redford in Michigan.  It is not clear whether this is a medical provider or a law firm.  The Veteran should be requested to identify the name, address, and dates of employment with regard to the employer involved in the workers' compensation claim.  He should also be requested to submit all documents pertaining to his workers' compensation claim.  Further, the Veteran should be requested to provide the name, address, and dates of treatment of any medical providers in the 1990's.  Upon obtaining an appropriate release from the Veteran, his records from his employer and any identified medical providers should be obtained.

Additionally, the Board finds that the Veteran's application to reopen his claim of entitlement to service connection for a back disorder is inextricably intertwined with his referred claim regarding whether there is CUE in the September 1973 rating decision that initially denied such claim.  In this regard, the Veteran's application to reopen his claim may be rendered moot by a favorable outcome regarding the CUE claim.  Therefore, consideration of the Veteran's application to reopen his claim of entitlement to service connection for a back disorder should be deferred pending the adjudication of his claim regarding whether there is CUE in the September 1973 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180   (1991).

Compensable rating, scar, left thigh and perineum

In a December 2010 rating decision, the RO denied entitlement to a compensable rating for scar of the left thigh and perineum.  In January 2011, the Veteran filed a notice of disagreement expressing disagreement with the denial of an increased rating.  Under the circumstances, a statement of the case needs to be issued with regard to the issue of entitlement to an increased rating for scar, left thigh and perineum, currently rated zero percent disabling.  Accordingly, this matter must be returned to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a compensable disability rating for service-connected scar of the left thigh and perineum must be issued. The Veteran should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2.  Contact the Veteran and request that he submit all documents related to his Workers' Compensation claim in the 1990's.  Request that the Veteran identify the name, address, and dates of treatment with regard to the employer involved in the workers' compensation claim.  Request that the Veteran identify all medical providers from the 1990's, to include a full name, address, and dates of treatment.  Request that he complete an appropriate release with regard to his employer and each identified medical provider.

In the event the Veteran responds and upon obtaining an appropriate release from the Veteran, request the Veteran's records from his employer and treatment records from any identified medical provider.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request the Veteran's treatment records from the Detroit VAMC and Ann Arbor VAMC for the year 1971. Obtain the entirety of the Veteran's treatment records from the Ann Arbor VAMC.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred issue of whether there is CUE in the September 1973 rating decision that denied service connection for compression-like deformity at T-8, the AOJ should readjudicated the Veteran's application to reopen his claim of entitlement to service connection for a back disorder based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

